United States Department of Labor
Employees’ Compensation Appeals Board
_______________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, NORTH
PHILADELPHIA POST OFFICE,
Philadelphia, PA, Employer
_______________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-536
Issued: July 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 12, 2012 appellant, through her representative, filed a timely appeal from the
October 26, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
OWCP found that the weight of the medical evidence rested with the opinion of Dr. Bong Lee, a
Board-certified orthopedic surgeon selected as an impartial medical specialist under 5 U.S.C.
§ 8123(a). Dr. Lee found that appellant had fully recovered from her 1999 work injury with no
residuals and no disability. OWCP therefore denied appellant’s claim for a schedule award.1
On appeal, counsel contends that Dr. Bong was not properly selected as the impartial
medical specialist and, thus, his opinion may not be afforded the special weight of the medical
evidence. He noted that there were no screen shot images of the selection and that the bypass
history did not contain any reasons for the bypasses.
1

On September 15, 1999 appellant, then a 39-year-old letter carrier, sustained a traumatic injury in the
performance of duty when she slipped and fell on the work floor. OWCP accepted her claim for a right ankle sprain
and closed fracture of the cuboid bone in the right foot. In the prior appeal, the Board found a conflict in medical
opinion and remanded the case for referral to an impartial medical specialist. Docket No. 10-1030 (issued
December 9, 2010). The facts of this case, as set forth in the Board’s prior decision, are hereby incorporated by
reference.

The Board finds that this case is not in posture for decision. OWCP has not established
that it properly selected the impartial medical specialist.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.2
OWCP has an obligation to verify that it selected the impartial medical specialist in a fair
and unbiased manner. It maintains records for this very purpose.3 The case file includes a
February 2, 2011 ME023 iFECS report, which indicates that appellant’s referee appointment was
scheduled with Dr. Lee. The record, however, contains no screenshots that substantiate the
proper selection of Dr. Lee. Thus, the Board cannot ascertain whether Dr. Lee was properly
selected under OWCP’s selection procedures.
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures that were designed to achieve this result are
scrupulously followed, may the selected physician carry the special weight accorded to an
impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.4
The Board will remand the case to OWCP for selection of another impartial medical
specialist. After such further development as necessary, OWCP shall issue a de novo decision.

2

Raymond J. Brown, 52 ECAB 192 (2001).

3

M.A., Docket No. 07-1344 (issued February 19, 2008).

4

H.W., Docket No. 10-404 (issued September 28, 2011).

IT IS HEREBY ORDERED THAT the October 26, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for proceedings consistent
with this order of the Board.
Issued: July 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

